Jenkins, P. J.
1. The claimant in a mortgage-foreclosure proceeding contends in the brief of his counsel that the description in the mortgage is so vague and indefinite as to render the instrument incapable of enforcement. Since, however, no copy of the instrument is embodied in the record, and since it appears in the brief of evidence that there was introduced in evidence a mortgage “covering all cotton grown on lands belonging to plaintiff . . during the year 1925 grown by P. H. Heard or his tenants,” which mortgage, the brief of evidence recites, was duly recorded, the brief of evidence should be construed as referring to a mortgage containing a proper description.
2. It can not be said as a matter of law that the facts and circumstances sworn to did not authorize the finding that the cotton levied upon under the mortgage foreclosure constituted a portion of the mortgaged crop. Judgment affirmed.

Stephens and Bell., JJ., eoneur.

L. B. Wyatt, for plaintiffs in error.
M. U. Mooty, J. T. Thomasson, contra.